                                                                        ISTRIC
 1   CENTER FOR DISABILITY ACCESS                                  TES D      TC
 2
     Chris Carson, Esq., SBN 280048                              TA
     Dennis Price, Esq., SBN 279082




                                                                                                   O
                                                            S




                                                                                                    U
                                                           ED
     Amanda Seabock, Esq., SBN 289900




                                                                                                     RT
 3
                                                                                              D
                                                                                 RDERE




                                                       UNIT
     8033 Linda Vista Road, Suite 200,                                   OO
 4   San Diego, CA 92111                                         IT IS S




                                                                                                           R NIA
 5   (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com                                                                z R o ge r s
                                                                                  Gonzale




                                                       NO
 6   Attorneys for Plaintiff                                     Judg    e Yvonne




                                                                                                           FO
                                                        RT
 7




                                                                                                      LI
     KENNETH R. VAN VLECK (SBN: 168313)                         ER          5/13/2021




                                                           H




                                                                                                    A
 8   kvanvleck@gcalaw.com                                            N                                C
     WILLIAM C. CONNELL (SBN: 89124)                                     D IS T IC T          OF
 9                                                                             R
     GCA LAW PARTNERS LLP
10   2570 W. El Camino Real, Suite 400
     Mountain View, California 94040
11
     Telephone: (650) 428-3900
12   Facsimiles: (650) 428-3901
     Attorneys for Defendant
13   San Mateo Mall, LLC
14
15
16                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
17
18   SCOTT JOHNSON,                                   Case: 4:21-CV-00876-YGR
19
             Plaintiff,
20                                                    JOINT STIPULATION FOR
     v.                                               DISMISSAL PURSUANT TO
21
                                                      F.R.CIV.P. 41 (a)(1)(A)(ii)
22   SAN MATEO MALL, LLC, a California
     Limited Liability Company; and Does 1-10,
23
24                 Defendant.
25
26           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
27    between the parties hereto that this action may be dismissed with prejudice
28    as to all parties; each party to bear his/her/its own attorneys’ fees and costs.


                                              1

      Joint Stipulation for Dismissal                       Case: 4:21-CV-00876-YGR
 1   This stipulation is made as the matter has been resolved to the satisfaction of
 2   all parties.
 3
 4
 5   Dated: May 7, 2021                CENTER FOR DISABILITY ACCESS
 6
                                       By:   /s/Amanda Seabock
 7                                           Amanda Seabock
 8                                           Attorney for Plaintiff
 9
10
11   Dated:                            GCA LAW PARTNERS LLP
12                                     By: ______________________________
13                                            Kenneth R. Van Vleck
                                              Attorneys for Defendant
14                                            San Mateo Mall, LLC
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             2

     Joint Stipulation for Dismissal                       Case: 4:21-CV-00876-YGR
 1
 2
     Dated:                             CENTER FOR DISABILITY ACCESS
 3
 4                                      By:
                                              Amanda Seabock
 5
                                              Attorney for Plaintiff
 6
 7
 8
     Dated: April 27, 2021                    GCA LAW PARTNERS LLP
 9
10
11                                            By: ______________________________
                                              Kenneth R. Van Vleck
12                                            Attorneys for Defendant
                                              San Mateo Mall, LLC
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                   SIGNATURE CERTIFICATION
28


                                              2

     Joint Stipulation for Dismissal                 Case: 3:21-CV-00876-YGR
